                        Case 1:19-cv-06765-RA Document 7 Filed 08/08/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

                    COZEN O’CONNOR,                                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                v.
                                                                      )
                                                                      )
                                                                             Civil Action No.   19cv6765
                 USAC AIRWAYS 691 LLC                                 )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) USAC AIRWAYS 691 LLC
                                           101 Charles A. Lindbergh Drive, Suite 204,
                                           Teterboro, New Jersey 07608-1009.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Tamar S. Wise
                                           277 Park Avenue
                                           New York, New York 10172
                                           Tel. (212) 883-4900
                                           Fax: (646) 461-2054
                                           Email: twise@cozen.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:        July 22, 2019                                                                /S/ S. James
                                                                                          Signature of Clerk or Deputy Clerk
Case 1:19-cv-06765-RA Document 7 Filed 08/08/19 Page 2 of 2
